Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1-4 have been examined in this application.  This communication is a Final Rejection in response to the Applicants remarks filed on 09/02/2022.
						Specification

The specification objections made in the Non-Final Rejection on are  5/05/2022 are withdrawn in light of the amendments to the Specification filed on 09/02/2022
Claim Objections
Applicant has also amended claims 1-4  to correct the antecedent basis objection. The
objection has been withdrawn in light of the amendment to the claims.
The disclosure is objected to because of the following informalities: 
Claim 4 recites “arranging the second layer to suit a person using the system; resting on a covered mattress” as such, it is unclear what is resting on the mattress (e.g. a pillow, person blanket etc.). The examiner suggests altering to indicate what is resting on a covered mattress.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Applicant has amended the indefinite relative term in claim 1 “in some fashion”.
The rejection of claims 1 -4 on the basis of claim 1’s indefinite relative term has been withdrawn in light of the amendment to the claim(s).
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “to suit” in claim 4 is a relative term which renders the claim indefinite. The term “to suit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As stated, “to suit” does not sufficiently define how to arrange the second layer or next layer, therefore, the limitation as currently written is considered indefinite. It is suggested to remove “to suit” to move prosecution forward.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2008017825 A1 to Jayne.
As per claim 1, Jayne teaches: A bed covering system (see abstract: "Bedding system comprising a bottom sheet (2) with integral pillow case (4), a top sheet (6) and releasable attachment means by which the top sheet can be, at least partially, releasably attached to the bottom sheet. ") comprising: a mattress (see 41—Fig.2: ); a sheet assembly (see 1—Fig.1) including: a first layer to fittingly secure over the mattress and hold the sheet assembly to the mattress; (see 2—Fig.1 ; pg.11 lines 14 - 17: "The system comprises a bottom sheet 2, here shown fitted around a conventional child's size mattress.") a second layer (see 6—Fig.1) flexibly  attached to the first layer along at least some portion of a bottom edge of the first layer thereof (see pg. 11 lines 18 - 20: "The system also includes a top sheet 6 which is releasably attached, around three of its four sides, to the bottom sheet 2, as described below."); wherein the first and second layer are configured to cover a bed such that the first layer secures to the mattress and the second layer is positioned over the first layer (see pg. 11 lines 14 -20).
As per claim 2, Jayne teaches, The system of claim 1 wherein a pocket (see 4—Fig.1 : pocket) is incorporated into the first layer near a top end of the first layer (see pg.11 lines 14 - 20: "The sheet 2 is shaped to provide an integral pillow case 4. ").
As per claim 3, Jayne teaches, The system of claim 1, further comprising a third layer (see 64—Fig.4: third layer ) attached to the first layer and the second layer (see pg. 15 line 12 -29: "The duvet 64 can be attached to the inside of the bottom layer 62 by means of fasteners 66 provided at the top corners of the two items (fasteners are provided at both top corners, although only one set can be seen in Figure 4) . ").
As per claim 4, Jayne teaches, The method of preventing displacement of bedding during use given the system of claim 1(see pg. 5 lines 14 - 19: "The provision of a pocket or pouch to accommodate an end of a mattress can help to secure the bedding system of the invention in position during use,"), comprising: placing a joint edge of the first layer and the second layer near a bottom of the mattress (see pg.3 lines 22 -24: "The top and bottom sheets may be secured together, for example by stitching, along those parts of the perimeter of the sleeping pocket which are not provided with releasable attachment means."); placing the sheet assembly on and over the mattress (see Fig.1; pg. lines: "As can be seen in Figure 1, the invention provides a bedding system indicated generally at 1. The system comprises a bottom sheet 2, here shown fitted around a conventional child's size mattress. The sheet 2 is shaped to provide an integral pillow case 4. The system also includes a top sheet 6 which is releasably attached, around three of its four sides, to the bottom sheet 2, as described below.") such that the first layer fittingly secures to the mattress (see 2—Fig.1 ; pg.11 lines 14 - 17: ); arranging the second layer to suit a person using the system; resting on a covered mattress (see pg.11: "The top sheet 6 has a top surface 16, a bottom surface 18, two outer side edges (only one shown, at 20), a foot edge 22 and a head edge 24. The top and bottom sheets form a pocket 26, open at the edge 24, inside which a user can sleep. The head edge 24 of the top sheet 6 is not attached to the bottom sheet 2."); and replacing the second layer if not in place after resting (see pg. 13 lines 23 - 28: The top sheet 6 preferably functions as a duvet cover, as described in more detail in connection with Figure 2. The duvet cover may contain a duvet, for example a removable duvet. The duvet and/or the top and/or bottom sheets are preferably provided (eg, impregnated) with anti-allergy and/or anti-dust mite protection.).
Response to Amendment
Applicant’s arguments with respect to claim(s) 1 -4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        9/30/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        10/4/2022